FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D18-1476
                 _____________________________

E.W., a child,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Leon County.
Robert E. Long, Judge.

                       February 11, 2019


PER CURIAM.

     Appellant challenges his adjudication of delinquency for
trespassing on school grounds pursuant to section 810.097(1),
Florida Statutes. Appellant contends the State failed to present a
prima facie case of guilt because there was no evidence appellant
was on school grounds for an illegitimate purpose. We agree.

     The State presented video surveillance evidence from
Rickards High School and GPS data from appellant’s electronic
monitoring device to show that appellant was on the grounds of
Rickards High in a white car that drove by the front office. There
was no evidence the car stopped or was anywhere other than the
public driveway for a very short period of time. The school’s
assistant principal testified that appellant was not a registered
student and did not check in with the front office. This evidence
alone, however, does not prove that appellant was on school
grounds for an illegitimate purpose.

    Since the State failed to provide evidence of an essential
element of the offense, we are required to REVERSE and REMAND
with directions for the trial court to vacate appellant’s
adjudication of delinquency for trespassing on school grounds.

WOLF, LEWIS, and WETHERELL, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Candice K. Brower, Criminal Conflict & Civil Regional Counsel,
Region One, and Melissa J. Ford, Assistant Conflict Counsel,
Tallahassee, for Appellant.

Ashley B. Moody, Attorney General, and Heather Flanagan Ross,
Assistant Attorney General, Tallahassee, for Appellee.




                               2